Exhibit 10.19

POWERSECURE INTERNATIONAL, INC.

Summary Sheet of Compensation of Non-Employee Directors

As of January 1, 2015

 

Cash Retainer: $50,000 per year Board Chairman Fees: $15,000 per year
Committee Chairman Fees: $7,500 per year Committee Membership Fees: $7,500 per
year per Committee Restricted Stock Grants: New Directors: Upon initial election
or appointment, a new director receives a number of restricted shares of Common
Stock equal to $50,000 divided by the closing sale price of the Common Stock on
the date of initial election or appointment (or, if such date is not a trading
day, on the first trading day thereafter) as reported by the New York Stock
Exchange, vesting on (i) if the new director is elected by stockholders at an
annual meeting of stockholders for a three year term, on the last full day of
such new director’s term, and (i) for all other new directors, on the third
anniversary of election or appointment. Continuing Directors: On the date of
each Annual Meeting of Stockholders, a continuing director receives a number of
restricted shares of Common Stock, or restricted stock units (RSUs), or an equal
combination of restricted shares and RSUs, at the election of each director,
equal to $50,000 divided by the closing sale price of the Common Stock on the
date of initial election or appointment as reported by the New York Stock
Exchange, vesting in four equal quarterly installments commencing three months
after the Annual Meeting